Citation Nr: 0813550	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-20 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a neck disability, 
including as secondary to service-connected disability of 
disk bulge at L4-L5 with pseudoarthrosis of S-1 on the left 
and mechanical low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The appellant had initial active duty training from June 2000 
to November 2000 and served in the Nebraska Army National 
Guard from July 1999 to July 2004, including a period of 
active duty for training from August 4, 2001 to August 18, 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO denied a claim 
for service connection for a neck disability, including as 
secondary to service-connected disability of disk bulge L4-L5 
with pseudoarthrosis of S-1 on the left and mechanical low 
back strain.

The appellant testified before a Decision Review Officer 
(DRO) at a hearing at the RO in October 2006, and before the 
undersigned Veterans Law Judge (VLJ) during a videoconference 
hearing in March 2008.  Transcripts of both hearings are 
associated with the claims file.  During the March 2008 
hearing with the undersigned VLJ, the appellant stated that 
she wished to withdraw from appeal her claims for higher 
ratings for her service-connected left knee and left hip 
disabilities.  In light of the appellant's statement, the 
Board considers the identified claims to be withdrawn and no 
longer in appellate status. 


FINDING OF FACT

The appellant does not have a neck disability attributable to 
military service; a neck disability was not caused or made 
worse by service-connected low back disability.




CONCLUSION OF LAW

The appellant does not have a neck disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; a neck disability is not proximately 
due to, or the result of, service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

In this respect, through August 2005 and March 2006 notice 
letters, the appellant received notice of the information and 
evidence needed to substantiate her claim.  Thereafter, the 
appellant was afforded the opportunity to respond.  Hence, 
the Board finds that the appellant has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate her claim.  

The Board also finds that the August 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the appellant 
identify any medical providers from whom she wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
appellant submit evidence in her possession in support of her 
claim.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the 
appellant of:  (1) the evidence that is needed to 
substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant; and (4) VA must make a request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  As indicated above, the four 
content-of-notice requirements have been met in this case.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the appellant's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
appellant was supplied with notice pursuant to 
Dingess/Hartman via the March 2006 notice letter.  The Board 
thus does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  The Board also notes that while the complete 
notice required by the VCAA was not necessarily timely 
provided, "the appellant [was] provided the content-
complying notice to which [s]he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
available portion of the appellant's service medical records 
have been associated with the claims file, including a record 
of the appellant's treatment immediately following her August 
2001 in-service injury that forms the basis for the claim at 
bar.  The Board notes that service medical records from 
January 2004 to April 2004 were requested but found to be 
unavailable.  A formal finding of unavailability was entered 
into the record in February 2005, and the appellant was 
notified via letter of the unavailable records that same 
month.  Additionally, records of private and VA medical care 
that the appellant has received since her separation from 
service have been associated with the file.  The appellant 
was provided with VA medical examinations in September 2004, 
December 2004, June 2005, July 2005, June 2006, April 2007, 
and October 2007.  Otherwise, neither the appellant nor her 
representative has alleged that there are any outstanding 
medical records probative of her claim that need to be 
obtained.

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

The Board notes that the record includes a substantial amount 
of medical evidence, including multiple VA medical 
examinations addressing the appellant's cervical spine 
disability in detail.  The Board concludes that a current 
examination is not needed, as the medical evidence of record 
is sufficient to decide this case.  Here, the only evidence 
indicating that current disability is linked to in-service 
injury is the appellant's own lay statements; the private 
medical opinion submitted by the appellant in October 2006 
addresses only a secondary causal link between service-
connected disability and the appellant's cervical spine 
strain.  In view of the objective evidence of record 
discussed in detail below, the Board finds that the 
appellant's assertions in the face of this objective evidence 
are unsupported by the medical evidence and thus do not 
trigger VA's duty to provide an examination.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (in determining whether lay evidence is 
satisfactory, the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the appellant).  

Further, although the appellant's report of VA medical 
examination in July 2005 does not provide an etiological 
opinion as to a direct relationship between an August 2001 
in-service injury and neck disability, addressing only 
whether the in-service injury itself could have resulted in 
the neck disability.  The Board finds, however, that no such 
development is warranted.  The evidence of record, which 
includes service medical records and treatment records from 
2001 through the present, as well as multiple VA 
examinations, including a general medical examination in 
September 2004 at which the appellant described a number of 
physical problems related to the in-service injury, but made 
no reference to her neck, is sufficient to make a decision in 
this matter.  See McLendon, 20 Vet. App. at 84-86.  Although 
the Board has considered the appellant's and her 
representative's request for an additional VA examination in 
light of her contentions and the requirements set forth in 
McLendon, the Board concludes that the medical evidence and 
VA examinations of record are sufficient competent medical 
evidence to decide the claim, and an additional examination 
is not necessary.  See 38 C.F.R. § 3.159 (c)(4).  The Board 
thus concludes that the duty-to-assist requirements are 
satisfied.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II.  Analysis

The Board first notes that the appellant has claimed service 
connection for neck disability both on a direct basis to 
service and as secondary to service-connected disability of 
disk bulge L4-L5 with pseudoarthrosis of S-1 on left and 
mechanical low back strain (low back disability).  The Board 
will thus consider both theories of entitlement.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Service connection may also be granted for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
This includes a disability made chronically worse by service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
appellant's claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

The appellant has contended that her currently diagnosed 
cervical strain is due to an August 2001 incident during 
active duty for training in which she fell and injured her 
right knee.  Alternately, the appellant claims that the 
cervical strain has resulted from her service-connected low 
back disability.  Relevant evidence of record consists of the 
available service medical records, private and VA treatment 
records from 2001 to the present, and reports of the multiple 
VA examinations.  The appellant has also submitted an October 
2006 statement by a private chiropractor offering an opinion 
as to the etiology of the cervical spine problems.

A review of the appellant's available service medical records 
reflects documentation of the August 2001 in-service injury, 
in which she fell on a confidence course during training and 
injured her right knee.  Review of the relevant service 
medical records reveals that the appellant did not complain 
of pain to her neck at the time of her injury.  Review 
conducted in July 2003 pursuant to the appellant's medical 
retention hearing documented the appellant's ongoing 
treatment for a low back disability, but made no mention of 
any neck pain or disability.  The records of post-service 
private and VA treatment, including both ongoing treatment at 
a pain management clinic and a December 2001 hospitalization 
for pain in the low back, hips, and right knee, are likewise 
silent as to complaints of or treatment for neck pain.

A VA medical examination was conducted in June 2005 pursuant 
to the appellant's April 2005 claim of a neck disability 
related to the August 2001 in-service injury.  Report of that 
examination specifically addresses the claim of a neck 
disability and notes that the appellant had not previously 
complained of or been treated for neck pain.  The examiner 
recorded her complaints at the time of examination of pain, 
stiffness, and popping in the neck that were relieved 
somewhat by epidural injections the appellant received to 
treat the lumbar spine.  Radiological examination revealed a 
normal cervical spine.  The examiner diagnosed the appellant 
with cervical spine strain but offered no opinion as to its 
etiology.  

Records of a subsequent VA examination in July 2005 reflect 
the examiner's conclusion that the appellant's cervical spine 
strain was not related to any incident in service or to any 
service-connected condition.  The report indicates that the 
appellant reported no history of trauma to her neck and 
suggested to the examiner that the pain may be caused by her 
sleep patterns instead.  Radiological examination revealed no 
evidence of fracture, dislocation, or significant arthrosis 
of the cervical spine.  The examiner did not conduct a 
physical examination, as he concluded that the appellant's 
cervical spine strain was not related to her service-
connected low back disability.  Report from the examination 
documents that the examiner discussed with the appellant his 
conclusion that it is not "plausible to draw a correlation 
between the lumbar spine and cervical spine condition," a 
conclusion with which the appellant is noted to have agreed. 

Reports from subsequent VA examinations in June 2006, April 
2007, and October 2007, as well as VA examinations in 
September 2004 and December 2004, make no mention of the 
appellant's complaints of pain in the cervical spine.  In 
fact, at the September 2004 general medical examination, the 
appellant is noted to have denied receiving treatment for any 
medical conditions not identified at the time of the 
examination.  In each of these examinations, the appellant is 
noted to have complained of multiple physical problems, but 
made no reference to problems with her neck or cervical 
spine.  The Board notes further that the appellant has 
submitted no medical or other evidence documenting any 
cervical spine disability dated prior to the filing of her 
claim for service connection in April 2005.  In fact, the 
report of a June 2005 VA medical examination is the first 
medical evidence in the record documenting any neck problem 
whatsoever.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for neck disability, 
including as secondary to service-connected low back 
disability.  The Board notes at the outset that the appellant 
has submitted no medical or other evidence documenting any 
neck disability dated prior to the filing of her claim for 
service connection for a neck disability in April 2005.  The 
Board considers this fact to weigh against her claim of 
having had problems with her neck since the August 2001 
injury.  In fact, the first time the appellant identified any 
neck problems whatsoever to a medical professional was during 
her June 2005 VA examination, two months after first filing 
her claim.  Here, notwithstanding the appellant's current 
diagnosis of cervical spine strain, a review of the relevant 
medical evidence does not reflect competent medical evidence 
linking the cervical strain either to the August 2001 
incident or to the in-service back injury.  Hence, an 
essential requirement for service connection is not met.

The Board finds the medical evidence in the appellant's 
service medical records to be persuasive that she made no 
complaints of, and was not treated for, neck pain or a neck 
disability following the August 2001 injury or at any time 
thereafter while in service.  The Board further finds that 
the appellant's post-service private and VA medical records 
support the finding that the appellant did not complain of, 
and was not treated for, any neck pain or disability prior to 
the April 2005 filing of her claim.  Documentation of the 
appellant's April 2004 claims for service connection and 
subsequent September 2004 and December 2004 VA medical 
examinations, at which no disorder or abnormality of the neck 
was noted or diagnosed, also weighs against the appellant's 
claim of having had an ongoing neck disability from the time 
of her in-service injury.

The Board concedes that the appellant's June 2005 VA 
examination confirms a diagnosis of cervical spine strain but 
concludes that there is no competent medical evidence 
relating that disorder to service or to her service-connected 
low back disability.  The appellant's August 2001 in-service 
injury was not shown to have involved the appellant's neck.  
After that time, the evidence of record is devoid of any 
complaints or objective medical evidence of a disability 
until June 2005, several months after the appellant initially 
filed the claim for service connection for a neck disability.  
The Board points out that for nearly 4 years the appellant 
did not seek treatment for or reference any neck problems, 
which she now asserts are related to the injury she suffered 
in service.  It is clear, as discussed above, that although 
the appellant has been treated since service for a multitude 
of health problems resulting from the August 2001 injury, a 
neck disability is not among the problems for which she has 
been treated.  

Additionally, the post-service private and VA medical records 
reflect no neck complaints during the appellant's ongoing 
treatment since 2001, and the September 2004 and December 
2004 VA medical examinations were likewise negative for any 
neck complaints or problems.  The appellant's history as 
reported to the VA examiner in June 2005, after she filed her 
claim for service connection, is accorded less weight than 
the records, or absence thereof, suggesting no neck 
disability prior to that time.  Further, as discussed above, 
it is apparent that the appellant did not previously report 
having neck problems when she had the opportunity during the 
2004 VA examinations.  It would seem that if the appellant 
had had ongoing neck complaints, she would have at least 
commented on them during the September 2004 general medical 
review.  The Board finds that the private and VA medical 
records and the September 2004 and July 2005 VA examinations 
support the finding that the appellant's neck disability is 
not related to her August 2001 in-service injury.  The Board 
thus concludes that no neck disability is related to in-
service injury.

The Board has considered the statement by the appellant's 
chiropractor in October 2006, submitted in support of the 
theory of secondary service connection.  However, the Board 
notes that the doctor gives no clear basis for her opinion, 
addressing instead an apparent leg length inequality that 
"places stress on the spine and causes spasms of the 
muscles," which can "cause subluxations which are present 
in the entire spine."  There is no clear etiological link 
present in this statement between the appellant's service-
connected low back disability and her cervical spine 
disability; nor is there any indication that the doctor 
examined the appellant or reviewed her medical records in 
rendering the opinion.  The Board thus finds that the October 
2006 private chiropractor's opinion regarding a possible 
relationship between the appellant's in-service injury and 
her current neck disability is speculative in nature and, as 
such, of no probative weight. 

In so finding, the Board notes that service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Tirpak, 2 Vet. App. 
at 611; see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  In this case, the 
private chiropractor apparently could not confirm the 
etiology of the appellant's disability without resorting to 
speculation; therefore, this medical opinion does not have 
the required degree of medical certainty required for service 
connection.  See Hinkle v. Nicholson, 19 Vet. App. 465 (2005) 
(medical opinions based on speculation are entitled to 
little, if any, probative value); see also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  The strongest evidence in favor of the 
appellant's claim is the speculative opinion she submitted, 
which opinion is equivocal and seems to attribute a neck 
disability to leg-length discrepancy that has caused muscle 
spasms, not to the service-connected low back disability.  
This is far outweighed by the medical evidence both during 
and after service, which shows no complaints of or treatment 
for a neck disability prior to the filing of the claim.

Additionally, there is no other medical evidence that relates 
the appellant's current cervical spine strain to her in-
service injury; indeed, the only probative opinion of 
record-the July 2005 report of VA medical examination-
clearly weighs against such a finding.  The evidence of 
record, especially the absence of any complaints in the 
appellant's medical records of pain in her neck prior to the 
filing of her current claim, outweighs any suggestion by the 
appellant or speculation by her chiropractor.  Consequently, 
the Board finds that the preponderance of the evidence is 
against this claim.

With respect to the appellant's claim, the Board has 
considered the appellant's hearing testimony and written 
contentions. The Board notes that although the appellant is 
competent to report symptoms, she does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of her disability.  As a 
layperson without the appropriate medical training or 
expertise, the appellant is simply not competent to provide a 
probative opinion on a medical matter-such as whether a 
current disability exists or whether there is a relationship 
between a disability and service or service-connected 
disability.  See Bostain v. West, 11 Vet. 124, App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the appellant's 
assertions, alone, cannot provide a basis for a grant of 
service connection.  

For all the foregoing reasons, the appellant's claim for 
service connection for cervical spine strain must be denied.  
In reaching this conclusion, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the appellant's 
claim, such statute is not for application in this instance.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for neck disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


